
	

116 HR 2943 : Providing Benefits Information in Spanish and Tagalog for Veterans and Families Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		H. R. 2943
		IN THE SENATE OF THE UNITED STATES
		July 24, 2019ReceivedAN ACT
		To direct the Secretary of Veterans Affairs to make all fact sheets of the Department of Veterans
			 Affairs in English, Spanish, and Tagalog.
	
	
 1.Short titleThis Act may be cited as the Providing Benefits Information in Spanish and Tagalog for Veterans and Families Act. 2.Fact sheets (a)LanguagesThe Secretary of Veterans Affairs shall make versions of all fact sheets of the Department of Veterans Affairs in English, Spanish, and Tagalog.
 (b)WebsiteThe Secretary of Veterans Affairs shall establish and maintain a publicly available website of the Department of Veterans Affairs that contains links to all fact sheets of the Veterans Benefits Administration, Veterans Health Administration, and of the National Cemetery Administration. The website shall be accessible by a clearly labeled hyperlink on the homepage of the Department.
 (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit a report to Congress regarding fact sheets described in subsection (a) and details of the Language Access Plan of the Department of Veteran Affairs. The report shall include the following:
 (1)What the Secretary determines constitutes a fact sheet of the Department for purposes of this Act. (2)How such fact sheets are utilized and distributed other than on and through the website of the Department.
 (3)How such Language Access Plan is communicated to veterans, family members of veterans, and caregivers.
 (4)The roles and responsibilities of patient advocates in the coordination of care for veterans with limited English proficiency, family members of such veterans, and caregivers.
 (5)Other demographic information that the Secretary determines appropriate regarding veterans with limited English proficiency.
				
	Passed the House of Representatives July 23, 2019.Cheryl L. Johnson,Clerk
